           Case 2:19-cv-01726-JAD-NJK Document 18 Filed 05/26/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ANDWANITA HOLLOWAY,
                                                          Case No.: 2:19-cv-01726-JAD-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 17]
14   BERTHA ZEPEDA LOERA, et al.,
15          Defendant(s).
16         Pending before the Court is a discovery plan. Docket No. 17. The Court hereby SETS a
17 telephonic hearing on the discovery plan for 2:15 p.m. on May 28, 2020. Counsel shall appear
18 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to
19 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,
20 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
21 phone, are prohibited.
22         IT IS SO ORDERED.
23         Dated: May 26, 2020
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                   1
